DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2022 has been entered.
Response to Arguments
Applicant’s amendments and arguments, filed 10/13/2022, have overcome the rejection(s) of claim(s) over the prior art as formulated.  The cited prior art fails to disclose or suggest a foam composition as claimed comprising about 10% to about 80% by weight of water. Therefore, all rejections have been withdrawn.  However, upon further consideration, new ground(s) of rejection are made in view of newly cited prior art.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Subkowski et al (US 2012/0263659) and as evidenced by Moldoveanu et al (US 2015/0068545), Brinkley et al (US 5159942) and Cherukuri et al (US 6344222).
Claims 1-6: Subkowski et al discloses a cooling foodstuff composition that is in foam form in some embodiments [0440].  In various embodiments, the composition comprises normal emulsifiers and/or stabilizers such as carboxymethylcellulose [0451] (a claimed cellulose ether and foam stabilizer); a carbohydrate such as maltodextrin ([0441]-[0443]) (a claimed sweetener); a water content between 0 and 95 wt% based on the total weight of the foodstuff ([0441]-[0442]), which subsumes the claimed range; a flavoring agent ([0452]-[0453]); an active ingredient ([0441]-[0442]); and a natural gum, such as xanthan gum or guar gum ([0441], [0444], [0451]).  Crosslinking is neither required nor mentioned; therefore, a non-crosslinked composition would have been an obvious embodiment to one of ordinary skill in the art from the disclosure.
The composition disclosed by Subkowski et al comprises claimed components or, at least, absent convincing evidence of unexpected results commensurate in scope with the claims, forming a foam foodstuff comprising claimed components would have been obvious to one of ordinary skill in the art with a reasonable expectation of success.
Claims 7-8: Subkowski et al discloses that the composition comprises in some embodiments a salt such as sodium bicarbonate [0453] (a claimed salt).
Claim 10: Subkowski et al discloses that the composition comprises in some embodiments nicotine [0478], vitamins, nutraceuticals such minerals and oils ([0445], [0449]-[0450], [0460]) and amino acids ([0446]-[0448]).
It is noted that nicotine is cited with respect to textile applications.  However, Subkowski et al teaches that it “is not difficult for the person skilled in the art to recognize that without great effort the compounds according to the invention and mixtures of these--possibly with slight modifications--are interchangeable with each other. This means that the compound according to the invention used in the products of the application examples must be understood to be a placeholder for the other compounds according to the invention and mixtures of these.” [0938].  Therefore, Subkowski et al teaches that, absent convincing evidence of unexpected results commensurate in scope with the claims, one of ordinary skill in the art would have found it obvious to select nicotine for inclusion in the foodstuff with a reasonable expectation of obtaining a suitable foodstuff product. 
Claim 9: It is well known in the art to obtain nicotine as an aqueous tobacco extract (see Moldoveneau et al, [0057] and Brinkley et al, Abs).  Brinkley et al is incorporated by reference into Moldoveneau et al.  Therefore including nicotine comprising an aqueous tobacco extract would have been obvious to one of ordinary skill in the art as a well-known source of nicotine.
Claim 11: Subkowski et al teaches that “For a person skilled in the art it is easy to recognize that the concentration of the compound according to the invention or mixture used can be varied.” [0938].  Therefore, it would have been within the ability of one of ordinary skill in the art to select a claimed amount of nicotine to include in the foodstuff to obtain suitable taste and properties thereof.
Claim 12: Subkowski et al does not mention tobacco material, excluding nicotine, as an ingredient in foodstuff.
Claim 13: Subkowski et al discloses that the foam composition comprises, in relation to the total weight of the foodstuff;
between 0 and 95 wt% water;
between 0 and 90 wt% carbohydrates (e.g.-maltodextrin);
between 0 and 90 wt% dietary fiber (e.g.- xanthan gum and guar gum, which is also a claimed stabilizer);
between 0.1 and 10 wt% active ingredients;
flavoring agents, nicotine, vitamins, nutraceuticals;
cellulosic foam stabilizer [0442].
The amount of foam stabilizer and claimed active ingredients is not specified.  However, Subkowski et al also teaches that “For a person skilled in the art it is easy to recognize that the concentration of the compound according to the invention or mixture used can be varied.” [0938].  
It has also been held by the courts that one of ordinary skill in the art would certainly tailor a mixture to proportions to reach desired function/properties of the product. It is by now well settled that where patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or the like, the burden is on the applicant to establish with objective evidence that the change is critical, i.e., it leads to a new, unexpected result. In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955). In the present case, Applicants have advanced no objective evidence which establishes that using such ranges would produce anything other than expected results.
Therefore, it would have been within the ability of one of ordinary skill in the art to select claimed amounts of claimed ingredients to include in the foodstuff to obtain suitable taste and properties thereof.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 17/835819 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application recite all of the limitations of the instant claims, but with slightly different combinations in that only claim 14 requires the composition to be non-crosslinked.  It would have been obvious to one of ordinary skill in the art to rearrange the limitations of the claims of the reference application to obtain the instant claims..
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244. The examiner can normally be reached Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DENNIS R CORDRAY/           Primary Examiner, Art Unit 1748